Bartol, C. J.,
delivered the opinion of the Court.
This case originated in a proceeding before a Justice of the Peace.
The appellee warranted the appellant in an action of debt, and a judgment was rendered in his favor by the Justice for $20, with interest and costs ; whereupon the defendant appealed to the Baltimore City Court. Upon a trial in that Court the jury rendered a verdict in favor of the appellee, the plaintiff in the case, for $67. The defendant then moved for a new trial, the motion was overruled, and judgment was entered on the verdict. Prom that judgment this appeal has been taken.
The motion for a new trial is always a matter within the discretion of the Court hearing the motion, and cannot be reviewed on appeal. This has been repeatedly decided in cases coming up from the Circuit Courts, from whose decisions an appeal to this Court ordinarily may be taken.
But in this case there is no ground on which the appeal can be entertained. The matter being within the jurisdiction of the Justice of the Peace, the decision of the *117City Court on appeal from his judgment is final, and no appeal lies to this Court. ■
(Decided 1st March, 1878.)
The appellant is in error in supposing that the City Court had not the jurisdiction to render a judgment in favor of the appellee, for a larger sum than he had recovered before the Justice. On appeals of that kind the case is tried de novo, the parties are not restricted to the proof given before the Justice, but the case goes on and is decided as if no judgment had been -rendered, and without regard to the question by whom the appeal may have been prosecuted.

Appeal dismissed.